Citation Nr: 0838083	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
hypothyroidism, total thyroidectomy, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from January 1990 to April 
1990, and from September 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The Board initially decided this claim in July 2005.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In April 2008, the Court 
remanded this matter to the Board, which, in July 2008, 
remanded the matter again for further development.  

In its April 2008 decision, the Court directed the Board to 
further assess the veteran's claim for increase here by 
addressing in more detail the issue of whether a higher 
rating is due for the veteran's service-connected 
hypothyroidism, total thyroidectomy.  


FINDINGS OF FACT

1.	The medical evidence of record demonstrates that the 
veteran's service-connected hypothyroidism, total 
thyroidectomy, is productive of muscular weakness, mental 
disturbance, and weight gain. 

2.	The medical evidence of record indicates that the 
veteran's service-connected hypothyroidism, total 
thyroidectomy, is not productive of cardio vascular 
involvement or bradycardia.  


CONCLUSION OF LAW

The criteria for a 60 percent rating, for the veteran's 
service-connected hypothyroidism, total thyroidectomy, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA service connected the veteran for hypothyroidism, total 
thyroidectomy, in December 1994.  A 10 percent rating was 
assigned, effective September 27, 1994.  This rating was 
later increased to 30 percent in a December 2002 Board 
decision.  

In August 2003, the veteran claimed entitlement to an 
increased rating for his service-connected hypothyroidism, 
total thyroidectomy.  In the February 2004 rating decision on 
appeal, the RO denied the veteran's claim.  

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Thyroid disorders are addressed under Diagnostic Code (DC) 
7903 of 38 C.F.R. § 4.119.  This provision provides for 10, 
30, 60, and 100 percent evaluations.  As the veteran has been 
rated as 30 percent disabled for his disorder, the Board will 
only address those applicable provisions that provide for a 
higher evaluation - i.e., the criteria for 60 and 100 percent 
evaluations.  A 60 percent rating is warranted under DC 7903 
where the evidence shows muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted under DC 7903 where the evidence shows muscular 
weakness, cold intolerance, mental disturbance (dementia, 
slowing of thought, depression), sleepiness, cardio vascular 
involvement, and bradycardia (less than 60 beats per minute).  
See 38 C.F.R. § 4.119, DC 7903.  

The Board has again reviewed the evidence of record 
addressing the veteran's thyroid disorder.  This evidence 
consists of statements from the veteran, VA treatment 
records, and VA compensation examination reports.  Based on 
this evidence, the Board finds a 60 percent disability 
evaluation warranted here.    

The veteran has consistently maintained since his claim for 
increase that he experiences muscle weakness, mental 
disturbance, and weight gain.  See 38 C.F.R. § 4.119, DC 
7903.  He made these assertions in his claim for increase, in 
his notice of disagreement, and in a statement of record 
attached to his VA Form I-9 substantive appeal.  See Routen 
v. Brown, 10 Vet.App 183 (1997) (an appellant is capable of 
providing evidence of symptomatology); Layno v. Brown, 6 
Vet.App. 465 (1994) (appellant's personal knowledge can be 
considered as evidence).  

Certain medical evidence of record counters the veteran's 
statements.  A September 2003 VA treatment record noted a 
negative depression screen.  A September 2003 VA compensation 
examination report found the veteran with good muscle 
strength, despite his complaints to the contrary.  And an 
April 2005 VA treatment record noted a negative depression 
screen.  

Most of the medical evidence of record, however, supports the 
veteran's claims to experiencing muscle weakness, mental 
disturbance, and weight gain.  VA treatment records dated 
since the veteran's claim for increase repeatedly note the 
veteran's complaints of weakness.  The September 2003 VA 
examiner noted the veteran's complaints of tiredness, weight 
gain, and mental disturbance (irritability).  And September 
2008 VA compensation examination reports - one addressing the 
veteran's psychiatric date, the other addressing his thyroid 
- find depression, muscle weakness, and weight gain as a 
result of the veteran's thyroid disorder.  See 38 C.F.R. § 
4.119, DC 7903.  Hence, the evidence of record - found in the 
veteran's lay statements and in VA medical records and 
reports - does not preponderate against the veteran's claim 
to increase with regard to a 60 percent evaluation.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  

The evidence of record does preponderate against the 
assignment of a 100 percent evaluation here, however.  First, 
the veteran's complaints do not match the criteria noted for 
a 100 percent evaluation here.  See 38 C.F.R. § 4.119, DC 
7903.  Indeed, in his April 2004 substantive appeal, he 
clearly argues not for the assignment of a 100 percent 
evaluation, but for the assignment of a 60 percent 
evaluation, due to his symptoms that are consistent with the 
criteria for a 60 percent evaluation - i.e., depression, 
weight gain, and muscle weakness.  Id.  Secondly, no medical 
evidence of record indicates that the veteran experiences 
cardiovascular difficulties or bradycardia as a result of his 
thyroid disorder.  Rather, the evidence, to include the 
September 2003 and September 2008 VA compensation examination 
reports addressing the thyroid, found no cardiovascular 
disorders and noted a pulse above 60 (76 beats per minute in 
September 2003 and 74 beats per minute in September 2008).  
See 38 C.F.R. § 4.119, DC 7903.  

In sum, this medical evidence shows that the veteran has 
experienced muscle weakness, mental disturbance, and weight 
gain.  But the evidence also shows that the veteran has not 
experienced cardiovascular problems or bradycardia as a 
result of his thyroid disorder.  See 38 C.F.R. 4.119, DC 
7903.  As such, the record supports an increased rating to 60 
percent for the thyroid disorder.  But the preponderance of 
the evidence is against the assignment of a 100 percent 
evaluation here.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 60 percent rating, for the veteran's 
service-connected hypothyroidism, total thyroidectomy, is 
granted, subject to the regulations governing the payment of 
monetary awards.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


